Citation Nr: 1028394	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the Veteran's service-
connected cervical spine disability.  

2.  Entitlement to service connection for right foot drop, to 
include as secondary to the Veteran's service-connected cervical 
spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1975 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and April 2008 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  
These claims were previously remanded by the Board in January 
2009 for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability did not manifest 
during, or as a result of, active military service, nor is it 
secondary to a service-connected cervical spine disability.  

2.  The Veteran's right foot drop is secondary to a nonservice-
connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a lumbar spine disability, to include as secondary 
to a service-connected cervical spine disability, have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).  

2.  The criteria for establishing entitlement to service 
connection for right foot drop, to include as secondary to a 
service-connected cervical spine disability, have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Letters sent to the Veteran in January 2004 and March 2008 
addressed all notice elements listed under 3.159(b)(1) and were 
sent prior to their respective initial RO decisions.  The letters 
informed him of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of his right foot drop claim in the March 2008 
letter, that claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  
In any event, because the claim is being denied, any question as 
to the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in July 2004, 
July 2005, March 2008 and May 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of private medical records have also 
been incorporated into the evidence of record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  



Lumbar Spine Disability

The Veteran contends that he is entitled to service connection 
for a lumbar spine disability.  Specifically, the Veteran has 
argued that he injured his lumbar spine during active duty, and, 
that his lumbar spine disability is secondary to his in-service 
neck injury and subsequent cervical spine disability.  However, 
as outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran's lumbar spine disability did not 
manifest during, or as a result of, active military service, to 
include as due to an in-service neck injury.  As such, service 
connection for a lumbar spine disability is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran incurred a chronic lumbar spine disability during 
active military service.  In fact, the records are silent 
regarding any injury to the lumbar spine or low back.  The record 
contains a March 1976 treatment record in which the words "neck 
injury" are written.  However, this record makes no reference to 
a lumbar spine injury or complaints of low back pain.  The 
Veteran's spine was also found to be normal at the time of his 
separation from active duty in March 1976.  The Veteran did 
report suffering from recurrent back pain in his report of 
medical history associated with this examination.  However, the 
location of this back pain was not discussed by the Veteran.  
There is no evidence of an in-service lumbar spine injury.  

The first post-service medical evidence of a lumbar spine 
disability is a January 2000 VA outpatient treatment record.  The 
Veteran reported suffering from low back spasms for the past day.  
The Veteran denied any prior trauma related to the low back at 
this time.  A subsequent private X-ray of the lumbar spine 
revealed mild degenerative changes of the lumbar spine.  Another 
private treatment record notes that the Veteran was suffering 
from low back pain since the day before after playing basketball.  
The date on this record is not entirely legible.  None of these 
records indicate a history of recurrent low back pain or an in-
service lumbar spine injury.  

The record also contains VA outpatient treatment records from 
December 2001.  According to the records, the Veteran was 
suffering from low back pain without radiation after a fall some 
30 minutes earlier.  Another December 2001 record notes that the 
Veteran slipped down some stairs and hurt his back.  Again, there 
is no mention of a history of chronic low back pain or a previous 
in-service lumbar spine injury.  

The record also contains a computed tomography (CT) scan of the 
lumbar spine dated March 2003.  The Veteran was noted to be 
suffering from right foot drop and paresthesias with lumbosacral 
discomfort at this time.  The CT scan revealed the lumbosacral 
spine to be in satisfactory alignment with the height of the 
vertebral bodies preserved.  There was, however, narrowing of the 
intravertebral disc spaces with a partially lumbarized S1 
vertebral body.  

The Veteran was afforded a VA examination of the spine in March 
2008.  The Veteran reported that he had lower back pain while in 
active duty and that he did not know why he was not service-
connected for his low back pain.  X-rays taken of the lumbar 
spine in April 2008 revealed that vertebral body alignment was 
normal with no evidence of fracture or dislocation.  There were 
minimal hypertrophic changes and slight narrowing of the disc 
space between L5 and S1.  The examiner diagnosed the Veteran with 
mild degenerative disc disease.  The examiner opined that it was 
less likely as not that the Veteran's cervical spine disability 
was caused by the Veteran's lumbar spine disability.  The 
examiner further noted that an opinion as to whether the 
Veteran's lumbar spine disability manifested as a result of an 
in-service injury could not be offered without resort to mere 
speculation.  The examiner noted that secondary lumbar 
osteoarthritis can be caused by acute or chronic trauma, 
congenital abnormalities, rheumatic conditions, or endocrine 
conditions.  However, the examiner was unable to find any 
literature suggesting that lumbar osteoarthritis could be 
secondary to cervical osteoarthritis.  The examiner also noted 
that while the Veteran reported a lumbar spine injury during 
service, there was no evidence supporting this assertion in the 
claims file.  

The Veteran was afforded an additional VA examination of the 
spine in May 2009 because the March 2008 VA examiner offered an 
opinion as to whether the Veteran's cervical spine disability was 
secondary to his lumbar spine disability.  However, the issue at 
hand is whether the Veteran's lumbar spine disability is 
secondary to his service-connected cervical spine disability.  
During the May 2009 examination, the Veteran reported an onset of 
low back pain during active duty.  The Veteran described an 
episodic course since onset with periods of waxing and waning.  
The examiner diagnosed the Veteran with lumbar spondylosis with 
radiculopathy in the non-dermatomal pattern.  The examiner opined 
that the Veteran's lumbar spondylosis was less likely than not 
caused by or a result of his service-connected cervical 
spondylosis.  The examiner noted being unaware of any well-
described and widely accepted mechanism in which degenerative 
changes in the cervical spine could lead to or cause 
corresponding degenerative changes in the lumbar spine.  The 
examiner also noted that there was a vast distance, in anatomical 
terms, between the two areas of the spine, making transmission of 
instability and altered vertebral segment motion unlikely.  
Finally, the examiner concluded that the Veteran's degenerative 
disease of the lumbar spine was more likely a primary process, 
highlighting the Veteran's sensitivity and genetic predisposition 
to arthritic changes of the spine.  

The preponderance of the above evidence demonstrates that the 
Veteran's lumbar spine disability did not manifest during, or as 
a result of, active military service.  The Veteran's service 
treatment records do not reflect that the Veteran sustained a low 
back injury during active military service.  The records 
demonstrate that the Veteran suffered a neck injury during active 
duty, but there are no references to a low back injury in any of 
the records.  The Board recognizes that the Veteran reported 
suffering from recurrent back pain at the time of his separation 
from active military service.  However, this statement alone does 
not indicate that the Veteran suffered any injury or disease of 
the lumbar spine during active duty.  In fact, post-service 
medical records suggest that the Veteran did not suffer from low 
back pain until January 2000.  

Furthermore, when considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  The absence of any medical evidence of low 
back pain for approximately 24 years after separation from active 
duty tends to suggest that the Veteran did not suffer from 
chronic symptomatology since this time.  

The Board recognizes that the Veteran has testified to suffering 
a low back injury during his active military service.  Lay 
assertions may serve to support a claim for service connection 
when they relate to the occurrence of events that are observable 
as a lay person or the presence of a disability or symptoms of a 
disability that are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support the existence of a disability even when not 
corroborated by contemporaneous medical evidence).  While the 
Board finds the Veteran's testimony to be competent in this case, 
it does not find it to be credible.  The Veteran made no mention 
of a low back injury during active duty, despite seeking medical 
treatment for a neck injury which the Veteran now asserts 
occurred at the same time.  Furthermore, a January 2000 treatment 
record demonstrates that the Veteran reported having low back 
pain for one day and he denied any previous trauma to the spine.  
This evidence contradicts the Veteran's subsequent claims of low 
back pain since an in-service injury.  

In addition, the preponderance of the evidence in this case 
demonstrates that the Veteran's lumbar spine disability is not 
secondary to his service-connected cervical spine disability.  
According to the March 2008 VA examiner, there was no available 
literature suggesting that lumbar osteoarthritis could be 
secondary to cervical osteoarthritis.  The May 2009 VA examiner 
also opined that the Veteran's lumbar spondylosis was less likely 
than not caused by or a result of his service-connected cervical 
spondylosis, since there was no well-described and widely 
accepted mechanism in which degenerative changes in the cervical 
spine could lead to or cause corresponding degenerative changes 
in the lumbar spine.  Rather, the examiner was of the opinion 
that the Veteran had sensitivity and genetic predisposition to 
arthritic changes of the spine.  Therefore, the preponderance of 
the evidence demonstrates that service connection is not 
warranted.  

The Board recognizes that the Veteran has expressed a belief that 
his lumbar spine disability is secondary to his cervical spine 
disability.  However, as a lay person, the Veteran is not 
competent to offer a complex medical opinion regarding etiology.  
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  As 
such, the Veteran's opinions on this matter are not probative.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a lumbar spine disability, to include as secondary 
to a cervical spine disability, must be denied.

Foot Drop

The Veteran contends that he is entitled to service connection 
for neurological manifestations of the right foot.  Specifically, 
the Veteran contends that he suffers from right foot drop 
secondary to his service-connected cervical spine disability.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran's right foot drop is 
secondary to a nonservice-connected lumbar spine disability.  As 
such, service connection for right foot drop is not warranted.  

The Veteran's service treatment records do not demonstrate that 
the Veteran suffered from any problems involving the right lower 
extremity during his active military service.  The records are 
completely silent regarding any such complaints.  The Veteran's 
lower extremities were also found to be normal during the 
Veteran's March 1976 separation examination and the Veteran 
denied currently suffering from, or ever having suffered from, 
lameness, neuritis, paralysis or foot trouble.  Therefore, the 
Veteran's service treatment records demonstrate that the Veteran 
did not suffer from right foot drop during active military 
service.  

The Veteran's post-service treatment records demonstrate that the 
Veteran did not suffer from right foot drop until many years 
after his separation from active duty.  According to a January 
2003 VA outpatient treatment record, the Veteran had been 
experiencing right foot drop for the past one month.  The Veteran 
expressed a belief that his right foot trouble was secondary to 
his neck pain.  A February 2003 electromyograph (EMG) 
demonstrated motor sensory polyneuropathy in the right lower 
extremity.  A July 2003 outpatient treatment record notes that 
the Veteran's drop foot was due to his cervical spine and his 
lumbar spine pathology.  No reasons or bases were provided in 
support of this conclusion.  

The Veteran was subsequently afforded a VA examination in July 
2004.  It was noted that the Veteran first experienced weakness 
in the right lower extremity in December 2002 as evidenced by 
right foot drop.  Examination revealed deep tendon reflexes to be 
depressed in both legs with plantar responses being mute.  There 
was also evidence of weakness of the entire right lower extremity 
with muscle strength judged to be a 3 out of 5.  The Veteran also 
reported decreased sensation in the right lower extremity.  The 
examiner opined that the symptomatology of the right lower 
extremity was unlikely secondary to the Veteran's service-
connected cervical spine condition.  

The Veteran was afforded an additional VA examination in July 
2005.  The Veteran was noted to be wearing a right leg brace 
because of weakness in the right lower extremity.  There was also 
evidence of decreased sensation in the right lower extremity to 
include sensory dermatomes L2 through S1.  The examiner diagnosed 
the Veteran with multilevel advanced degenerative spondylosis, as 
well as right lower extremity radiculopathy that was likely due 
to lumbosacral degenerative disc and bone disease.  

The Veteran was afforded a VA examination of the peripheral 
nerves for the left upper extremity in August 2009.  During this 
examination, the Veteran reported that his right leg had been 
dragging since he hurt his neck in service.  However, the 
examiner noted that a review of the VA medical records revealed 
the Veteran first began complaining of right leg weakness in 
2003.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for right foot drop, to 
include as secondary to his service-connected cervical spine 
disability.  The evidence demonstrates that the Veteran did not 
suffer from right foot drop during military service.  In fact, 
the evidence demonstrates that this condition began one month 
prior to January 2003.  In addition, the July 2004 VA examiner 
concluded that it was unlikely that the Veteran's right foot drop 
was related to his service-connected cervical spine disability.  
The July 2005 VA examiner also concluded that the Veteran's right 
lower extremity symptomatology was likely secondary to his lumbar 
spine disability.  As outlined in the previous section, the 
Veteran is not entitled to service connection for a lumbar spine 
disability.  The Veteran is not entitled to service connection 
for any disabilities that are secondary to his nonservice-
connected lumbar spine disability.  

In making the above decision, the Board has also considered the 
statement made by the July 2003 VA physician indicating that the 
Veteran's drop foot was due to his cervical spine disability and 
his lumbar spine disability.  While the conclusions of a 
physician are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the 
Board is free to assess medical evidence and is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. 
App. 614 (1992).  In this case, the July 2003 physician did not 
offer any discussion as to how a cervical spine disability could 
cause neurological symptoms in the lower extremities.  As such, 
the Board does not find this statement to be reliable.  

Finally, the Board recognizes that the Veteran has testified to 
suffering from right foot drop since his military service.  
During the Veteran's August 2009 VA examination, the Veteran 
reported that his right leg had been dragging since he hurt his 
neck.  While the Veteran is competent to testify to matters such 
as this, the Board does not find this testimony to be credible.  
As pointed out by the August 2009 VA medical examiner, the 
medical evidence of record demonstrates that the Veteran first 
began complaining of right foot drop in January 2003, with 
symptoms first arising one month earlier.  In addition, the 
Veteran specifically denied suffering from foot trouble at the 
time of his separation from active duty.  This evidence 
contradicts the Veteran's claim of right foot drop since active 
duty.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for foot drop must be denied.



ORDER

Entitlement to service connection for a lumbar spine disability, 
to include as secondary to a cervical spine disability, is 
denied. 

Entitlement to service connection for foot drop, to include as 
secondary to a cervical spine disability, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


